               Case 2:18-cr-00090-JCC Document 79 Filed 05/25/21 Page 1 of 2




 1                                                         The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                       NO. CR18-090-JCC
11
                              Plaintiff,
                                                        UNITED STATES’ MOTION TO
12
                                                        SEAL MOTION AND
13                                                      MEMORANDUM REQUESTING
                         v.
                                                        SEALING OF PUBLIC COURT
14
                                                        RECORDS AND ASSOCIATED
15      THOMAS MAHONEY,                                 EXHIBITS
16
                              Defendant.
17                                                      NOTING DATE: June 4, 2021
18
19           The United States of America, by and through Tessa M. Gorman, Acting United
20 States Attorney for the Western District of Washington and Cecelia Gregson, Assistant
21 United States Attorney for said District, hereby moves this Court for an Order to Seal
22 Government’s Motion and Memorandum Requesting Sealing of Public Court Records and
23 Associated Exhibits 1 through 19. The government requests that the Court seal the exhibit
24 because it contains victim’s personal information that should not be available to the general
25 public.
26 //
27 //
28 //
     Government’s Motion to Seal - 1                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Mahoney, CR18-090-JCC
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:18-cr-00090-JCC Document 79 Filed 05/25/21 Page 2 of 2




 1
 2         DATED this 24th day of May, 2021.
 3                                             Respectfully submitted,
 4
                                               TESSA M. GORMAN
 5                                             Acting United States Attorney
 6
 7                                             /s/ Cecelia Gregson
                                               CECELIA GREGSON
 8
                                               Assistant United States Attorney
 9                                             United States Attorney’s Office
                                               700 Stewart Street, Suite 5220
10
                                               Seattle, Washington 98101
11                                             Phone: 206-553-7970
                                               Email: Cecelia.Gregson@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Motion to Seal - 2                               UNITED STATES ATTORNEY
                                                                  700 STEWART STREET, SUITE 5220
     United States v. Mahoney, CR18-090-JCC
                                                                    SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
